Citation Nr: 1738012	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of traumatic brain injury (TBI).

2. Entitlement to service connection for migraines, to include as secondary to residuals of TBI.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities.

5. Entitlement to an initial rating in excess of 10 percent for residuals of a TBI.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, July 2010, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2009 and July 2012, the Veteran presented testimony at a hearing before RO personnel.  In March 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

Regarding the claims listed above, in July 2011, the Board remanded claims of entitlement to service connection for residuals of a TBI, to include headaches, and a cervical spine disability, as well as the claim for a TDIU for additional development.  In July 2013, the RO granted service connection for residuals of a TBI and awarded a 10 percent evaluation, satisfying the Veteran's claim for service connection.

In January 2014, the claims for service connection for migraine headaches and a cervical spine disability and the claim for a TDIU returned to the Board for adjudication.  Also before the Board were newly perfected appeals for service connection for residuals of cold injuries to the lower extremities and hypertension as well as a claim for an increased rating for TBI residuals.  The Board remanded each of these claims for additional development.

In the May 2017 written brief, the Veteran raised the issue of clear and unmistakable error (CUE) with the January 2014 Board decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Board will address the CUE claim in a separate decision. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes, coronary artery disease (CAD) with automatic implantable cardioverter defibrillator (AICD), stroke, gout, and kidney dysfunction, each to include as secondary to PTSD have been raised by the record in a May 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for hypertension and residuals of cold injuries to the lower extremities; entitlement to an increased rating for TBI; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

(The issue of whether there is CUE in the January 2014 Board decision which denied service connection for bilateral hearing loss and tinnitus is addressed in a separate decision.)

	
FINDINGS OF FACT

1. The Veteran's cervical spine disability did not manifest during or within one year of separation from service and is not otherwise related to service or his service-connected TBI.

2. The Veteran has presented competent and credible lay evidence showing his chronic headaches began in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability, to include as secondary to TBI, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Holton element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  This includes arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the evidence shows the Veteran was stationed in Korea during the Korean War.  While he has testified that he was not involved directly in combat, he was stationed in a combat zone.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

a. Cervical Spine

The Veteran seeks service connection for a cervical spine disability, to include as secondary to his service-connected TBI; however, the Board finds service connection is not warranted on a direct, presumptive or secondary basis.  

VA examinations were conducted in August 2011 and April 2014 by the same examiner.  In August 2011, the Veteran reported that his neck pain and stiffness were due to the TBI during service.  The examiner noted that the service treatment records did not show treatment of a neck condition.  X-rays showed mild degenerative changes of the entire spine.  The examiner found the neck condition was not caused by or a result of a head injury in service as the evidence does not support a finding that the Veteran suffered a neck injury at the time of his claimed, but not documented, TBI.  The examiner stated that the Veteran has received no treatment for a neck condition and any degenerative changes are likely due to normal aging process as x-rays show depict degenerative disease throughout his entire spine.

In April 2014, the Veteran reported to the examiner that he had had neck problems forever.  He did not have pain but felt clicks when turning a certain way.  The Veteran believed his condition was due to his TBI because "the brain controls everything."  The examiner pointed out that in 2011 she found no evidence that a neck condition was related to the head injury.  In the opinion section, the examiner stated that the Veteran entered the VA system in 2006.  He had no evidence of a neck condition at that time.  She noted that the x-rays completed in 2011 showed mild degenerative changes but did not show evidence of fracture or subluxation as if trauma were the source of his changes.  She stated that the mild degenerative changes shown on x-rays were due to the aging process of a 74 year old man who has worked in furniture repair and upholstery for over 30 years.  She found no evidence to support a finding that the current neck condition, diagnosed over 50 years since his military service, was related to the presumed TBI.  She stated that a claim based on aggravation was not supported because the Veteran denied pain in his neck and was not receiving treatment for it.

In support of his claim are the Veteran's statements.  In his March 2009 notice of disagreement, he argued that he endured daily vibration and stress to his neck and shoulder as the driver of a Sherman tank and had a closed head injury during service that caused or contributed to his neck disability.  In August 2009, he testified before a Decision Review Officer (DRO) that he hit his head on an open hatch rim while operating a tank during service.  He stated that his neck started to click when turning his head to the left after the head injury.  See August 2009 Transcript, DRO, page 9.

The Board has considered the Veteran's statements linking his current degenerative disease of the cervical spine to service and his service-connected TBI.  However, he is not competent to opine as to the etiology of his disability.  Degenerative processes of the spine cannot be readily observed by laypersons and require expertise for diagnosis and determination of etiology.  Thus, the Veteran's assertions relating his neck disability to vibrations suffered while riding in a tank during service or to residuals of his service-connected TBI are not competent evidence and have no probative value.

Probative in this case are the VA examination reports.  The VA examiner noted that the Veteran had no complaints related to the neck in service or at the time he commenced treatment in 2006 for other matters.  Further, the examiner pointed out that the Veteran had degenerative changes throughout his entire spine and that his condition was consistent with aging.  She found no nexus between his degenerative disease of the cervical spine and service, to include the in-service TBI.  She also found no evidence that his TBI residuals aggravated the neck condition as his neck was asymptomatic.  She found no indication on x-rays of trauma to the cervical spine.

Based on the foregoing, the Board cannot find that the Veteran's cervical spine disability is related to service or the Veteran's service-connected TBI, to include on the basis of aggravation.  While the Veteran has arthritis of the cervical spine, the evidence does not show that the condition manifested to a compensable degree within one year of separation from service.  The first indication of a neck disability is dated in August 2007, the date of his claim.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a).

The evidence also does not show that the arthritis of the cervical spine manifested during service or that the Veteran had chronicity and continuity of symptoms thereafter.  The service treatment records show no complaints related to the neck and the Veteran did not report symptoms when he sought treatment with VA in 2006.  Thus, service connection based on chronicity and continuity of symptomatology is not warranted.  Id.

Further, there is no direct nexus between arthritis and service, to include the Veteran's presumed in-service TBI.  The first indication of a neck disability is dated August 2007, the date the Veteran filed his claim.  None of the medical evidence shows a direct nexus between the Veteran's degenerative arthritis of the cervical spine and service or the Veteran's service-connected TBI.  Again, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  

Finally, service connection is not warranted based on aggravation.  As noted above, the VA examiner stated that the Veteran's arthritis is asymptomatic.  There is no evidence that the TBI residuals have worsened the arthritis.  As the evidence is against the claim, the appeal must be denied.

b. Migraines

The Veteran seeks service connection for migraine headaches.  Service treatment records do not show complaint of headaches during service.  The first indication of headaches is in the Veteran's August 1958 claim for service connection for headaches.  A certificate of treatment from the Veteran's physician, Dr. E.H., dated October 1958, indicates that he had been treating the Veteran for migraines since May 1958.  The Veteran reported having had severe headaches lasting about six hours and occurring once or twice weekly since service in Korea in 1956.  Dr. D.H. stated that there was no history of injury or other cause of the headaches.  The Veteran indicated that he spent 21 days at a rest center in Tokyo for his headaches.

In his March 2009 notice of disagreement and during his March 2011 hearing before the Board, the Veteran reported that his headaches were a residual from his TBI and that he has had headaches since that time.

The Veteran submitted a report from a licensed psychologist, dated November 2009, which indicates that he had postconcussional headaches based on his report of having headaches since his TBI during service.  Notably, the provider did not indicate review of the claims file or medical records.  However, the provider noted that postconcussive headaches can be difficult to treat and lifelong in nature.

The Veteran had VA examinations in August 2011 and April 2014.  The examiner did not find a nexus between the presumed TBI and headaches.  In August 2011 she specifically found that the Veteran did not have a head injury severe enough during service to cause post-concussive headaches.  She stated that the Veteran had a residual laceration scar at his scalp line but that the scar did not prove the Veteran had a serious head injury causing headache residuals.  In April 2014, she noted that while the Veteran was granted service connection for TBI, his records did not support a finding of a head injury during service.  She noted that while he was treated for other conditions during service, he did not report and was not treated for headaches.  She also noted that the separation examination was silent for injury, residual scar, or other residuals related to a head injury.  She noted that the 1958 record indicated subjective reports of headaches since 1956 with no history of injury or other cause of headaches.  She also noted that the Veteran had extensive neuropsychological testing completed in 2011 with no mention of residuals of TBI or chronic headaches.  She stated that she did not doubt that the Veteran had a long history of chronic headaches as he was a good historian.  However, she found no evidence to support that his headaches initiated during service or a residual of his presumed TBI during service.  

The Board finds the Veteran is competent to report his symptoms of headaches, the date he first experienced chronic headaches, as well as the continuity of headaches since his reported TBI service.  As acknowledged by the VA examiner, the Veteran is a reliable historian regarding treatment of his headaches and records show report of headaches in 1958, approximately 2 years after separation from service.  His reports regarding the manifestation of his headaches during service have been consistent.

In light of the positive opinion and the negative opinion, and with consideration of the Veteran's credible reports of headache symptoms since service, the Board finds the Veteran should be given the benefit of the doubt that he has had headaches since service.  The appeal is granted.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for migraines is granted.


REMAND

The Veteran seeks service connection for hypertension, to include as due to or aggravated by his service-connected PTSD.  In the May 2017 argument, the Veteran's representative indicated that VA has not considered elevated blood pressure readings documented during service and argues that the Veteran met the criteria for a diagnosis of hypertension in September 1955.  The May 2017 correspondence lists several blood pressure readings dated in February 1953, July 1953, September 1955, and May 1956.  Notably, the blood pressure reading from February 1953 is from the entrance examination, which shows a blood pressure of 132 systolic over 76 diastolic (132/76).  The May 1956 reading was taken at separation from service and was 124/80.  The blood pressure readings noted from July 1953 were recorded during the period when the Veteran was being treated and had surgery for cryptorchidism (undescended testicles) and intradermal nevi.  The blood pressure readings from September 1955 were recorded while the Veteran was being treated for cellulitis, an infection of the hand that developed after he punctured his right hand on a nail.  He was admitted to the dispensary for treatment due to the severity of the infection, which also involved elevated temperature.  While it appears that the elevated readings pointed out by the representative were documented during periods of stress and healing, the Board finds that a remand is necessary to obtain an opinion addressing the relationship, if any, directly between blood pressure readings documented during service and the Veteran's current diagnosis hypertension.

Further, in the May 2017 correspondence, the representative argued that the VA examiners did not consider research articles indicating links between PTSD and hypertension.  The representative cited to websites addressing psychosomatic effects of PTSD and further questions the credentials, qualifications, and expertise of the June 2010 and April 2014 examiner, P.R.K., APN-BC.  The representative specifically requested documentation of her qualifications.  Given that P.R.K. indicated that there was no research indicating a causative factor between PTSD and hypertension and documents cited by the Veteran suggesting otherwise, the Board finds a remand is necessary to obtain an opinion addressing the relationship, if any, between the Veteran's hypertension and PTSD, to include aggravation.  The examiner should be a qualified physician and should address the research articles cited in the Veteran's May 2017 argument. 

The Veteran also seeks service connection for residuals of cold injuries to his lower extremities.  In support of his claim, the Veteran submitted a document issued by the VA Undersecretary for Health which addressed cold injuries suffered by service personnel who served in Korea and specifically stated that staff should be familiar with recognized long-term and delayed sequelae, including peripheral neuropathy.  The letter stated that the cold-related problems may worsen as personnel grow older and develop complicating conditions such as diabetes.  The Veteran submitted other articles addressing cold injuries.  In addition to the articles, the Veteran also reported to medical providers in August 2006, three years prior to the date he filed his claim for service connection for residuals of cold injuries, that he had had symptoms of peripheral neuropathy since the mid to late 1980s.  He did not develop diabetes until the early 2000s.

The Veteran had a VA examination in December 2009.  The examiner did not consider the document from the Undersecretary, the Veteran's research articles, or his statements made to VA providers in 2006 indicating that his neuropathy symptoms manifested in the 1980s.  The examiner stated that it was speculative to attribute his symptoms to frostbite or diabetes.  The Board found this opinion inadequate in January 2014 and ordered that another VA examination be conducted to determine the etiology of the Veteran's symptoms.

The Veteran had another examination to address his residuals of cold injuries in April 2014.  Again, the examiner did not address the document from the Undersecretary, the Veteran's research articles, or his statements made to VA providers in 2006 that his neuropathy symptoms manifested in the 1980s - prior to the manifestation of his diabetes.  Thus, the Board finds this examination report inadequate for rating purposes.  Accordingly, a remand is required to obtain an addendum etiology opinion that takes all of the evidence into consideration.

Regarding entitlement to an increased rating for TBI, the Veteran filed documentation in October 2015 indicating that his condition has worsened.  The Veteran has not been afforded a TBI examination since August 2011.  Accordingly, this matter must be remanded to afford the Veteran an examination to determine the current severity of his TBI.



The claim of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  In other words, development of the Veteran's service connection claim may impact his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a VA examination with a qualified physician to determine the etiology of his hypertension and its relationship to PTSD, if any.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should conduct any necessary testing.  Thereafter, the examiner must opine as follows:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service.  In the rationale the examiner must address the elevated blood pressure readings documented in July 1953, when the Veteran had treatment and surgery for cryptorchidism and intradermal nevi, and in September 1955, when the Veteran was treated for cellulitis of the hand.  The examiner must discuss whether these readings indicate hypertension.

(b) If the answer to the forgoing is negative, the examiner must then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his PTSD and if not, whether it is at least as likely as not that his hypertension has been aggravated (permanently worsened) by his PTSD.  In the rationale, the examiner must address the research articles noted in the May 2017 argument from the Veteran suggesting a nexus between the disabilities.

Each opinion must be supported by a rationale for the finding.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

If the Veteran is unable to attend the examination, a qualified physician should provide the requested opinions based on his or her review of the electronic claims file.

3. Ask the April 2014 examiner to provide an addendum opinion addressing the etiology of the Veteran's residuals of cold injuries of the lower extremities.  If the April 2014 examiner is not available, another qualified examiner should be asked to provide the requested opinion.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

After a review of the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints related to the bilateral lower extremities, to include peripheral neuropathy, are due to his exposure to cold during service or otherwise related to service. 

The examiner must address the articles the Veteran submitted in support of his claim, to include the document issued by the VA Undersecretary for Health which addresses cold injuries suffered by service personnel who served in Korea and specifically states that staff should be familiar with recognized long-term and delayed sequelae, including peripheral neuropathy.  The examiner must also address the Veteran's reports to medical providers in August 2006, three years prior to the date he filed his claim for service connection, that his neuropathy symptoms manifested in the 1980s - prior to the manifestation of his diabetes mellitus, type II.

Any opinion provided must be supported with a rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

If the examiner is unable to provide the opinion without conducting a physical examination of the Veteran, an examination must be scheduled.  

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals from a TBI.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

In evaluating the Veteran, the VA examiner should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

5. Confirm that the requested development has been substantially completed and conduct any additional development necessary.

6. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


